Defendant was charged with violating ordinance No. 11190 of the city of Tacoma on the same occasion which gave rise to the prosecution in the case of Tacoma v. Roe, ante p. 444,68 P.2d 1028. The questions raised on appeal are identical with those raised in that case, except that appellant contends that, assuming the validity of the ordinance, the evidence was insufficient to sustain the verdict. We are of the opinion, however, that the evidence was sufficient to warrant the jury in finding that every element of the offense defined in the ordinance was proven beyond a reasonable doubt.
Judgment affirmed. *Page 710